[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION ON REQUEST TO REVISE
CT Page 14055  AND OBJECTIONS THERETO
(I)    First Special Defense: #(2) is to be removed, as it is covered by later defenses.
(II)   Second Special Defense: Objection overruled. Defense is covered by 7th defense.
(III)  Third Special Defense: Objection overruled. Contract term must be pleaded. P.B. § 10-1, 2.
(IV)   Fourth Special Defense: Objection overruled. This is redundant to 1st special defense.
(V)    Fifth Special Defense: Objection overruled. P.B. § 10-3.
(VI)   Seventh Special Defense: Objection overruled. Not to be stricken. Make more specific as requested.
(VII)  Eighth Special Defense: Objection overruled. Allegations are the same as 7th special defense.
(VIII) Ninth Special Defense: Objection overruled. Same defense as 7th.
(IX)   Tenth Special Defense: Objection sustained.
(X)    Eleventh Special Defense: Objection sustained. Proper remedy is motion to strike.
L. Paul Sullivan, J.